Citation Nr: 0522890	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-11 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Daughters


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that granted service connection and assigned 
an initial 30 percent rating for post-traumatic stress 
disorder (PTSD), effective March 4, 2002.  As the veteran has 
appealed the initial rating assigned following the grant of 
service connection, the Board has characterized the claim as 
stated on the first page of this decision. 

In November 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record. 

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In March 2004, the veteran failed to report for VA 
examination.  At the hearing in November 2004 hearing, the 
veteran stated that he did not receive the notice for the VA 
examination and that he would report for any future 
examination.  He also stated that he was currently being 
treated by VA.  

In light of the above, the matter is REMANDED to the agency 
of original jurisdiction for the following action:

1. Obtain the records since March 2002 
from the Columbia VAMC.  

2. Schedule the veteran for a VA 
psychiatric examination to determine the 
current level impairment due to PTSD.  The 
examination should include psychological 
testing.  The veteran's claims file should 
be made available for review by the 
examiner.  The examiner is asked to 
determine whether the current 
symptomatology is due to PTSD or organic 
brain syndrome due to trauma, also a 
service-connected disability, or other 
pathology.

3. After completing the requested 
development, adjudicate the claim.  If the 
claim is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

